Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest a radio-frequency transmission line on the flexible printed circuit substrate and coupled to the antenna feed, the radio-frequency transmission line being configured to convey radio-frequency signals for the first antenna; a second antenna on the flexible printed circuit substrate, wherein the second antenna is configured to radiate in a cellular ultra-high band, as required by claim 1; the prior arts of record fail to disclose or suggest a radio-frequency transmission line path on the first and second flexible printed circuit substrates that is configured to convey radio-frequency signals for the antenna external to the flexible printed circuit substrate; a third flexible printed circuit substrate surface-mounted to the second flexible printed circuit substrate; and a third antenna on the third flexible printed circuit substrate, as required by claim 11; and the prior arts of record fail to disclose or suggest a second flexible printed circuit substrate coupled to the second segment and configured to convey radio- frequency signals for the second antenna, wherein the second flexible printed circuit substrate has a first portion that is soldered to the first flexible printed circuit substrate, a second portion that is attached to the second segment, and a third portion that extends between the first and second portions, the first, second, and third portions being non- parallel with respect to the portion of the first flexible printed circuit board having the third antenna, as required by claim 18.
Claims 1-11 and 13-21 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/VIBOL TAN/Primary Examiner, Art Unit 2844